Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1-20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed on 1/7/2020 is acknowledged. 

Claim Objections
Claims 19-20 are objected to because of the following informalities: statutory class error. Claims 19-20 recite “the non-transitory computer readable medium” of various system claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for creating a requirement document, Claims 8-13 are directed to a system for creating a requirements report and Claims 14-20 are directed to an article of manufacture for creating a requirements document.

This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “system”, “learning engine”, “learning receiver”, “ classifier”, “tag writer”, “requirement generator”,  “comparator”, “report generator” , “computer readable storage medium”, “computer readable program” and “computer” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Additionally, the claim 1, claim 8 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system”, “learning engine”, “learning receiver”, “ classifier”, “tag writer”, “requirement generator”,  See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Step 2B and the additional element of “natural language processing” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. Regarding the requirement generator including a receiver for receiving…” and Step 2B, it is considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g).

Dependent Claims 2-7, 9-13 and 15-20 recite the additional elements storing tagged requirements to project type; receiving data feeds; updating tagged requirements to project type with requirement/project type pairs from the report of requirements; the requirements may be based on technology, industry, location; generating of the report of requirements including the tagged requirements matching the project type extracted from the project description includes considering an initial list of requirements from the project description, and providing tagged requirements to fill missing requirements;  and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 14. Regarding Claims 2, 5,  9, 12 , 13, 15 18 and 20 and the additional element of “database” and “update generator” and Claims 3, 10 and 16 recite the additional element of “webcrawler“ and it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 . 
Claims 8 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims fail to recite structure that performs the claimed steps and are construed as software.  Claims 8-13 are directed to a system, including elements such as a learning engine, learning receiver, natural language classifier, tag writer, requirement generator, comparator and report generator.    Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Based on a reading of the original disclosure, including the other claims, Examiner interprets the claim language under a broadest reasonable interpretation standard. Although the preambles of the claims indicate that the claims are directed to a system, and a system is one of the enumerated statutory classes of invention, the claims do not define a system because the claims do not recite any structural features. The “learning engine”, “learning receiver”, “natural language classifier”, “tag writer”, “requirement generator”, “comparator” and “report generator” may refer to software modules and  do not provide structure.  Accordingly, the broadest reasonable interpretation of the claims reveals that the claims are not directed to a system, but rather to software per se.  Software is not a statutory class of invention.  For the reasons noted, the claims are rejected because they are not directed to statutory subject matter.  
Although claims 8-13 fail to fall under one of the four statutory categories, the claim could potentially be amended. When a claim fails to fall under at least one of the four statutory categories and it appears from Applicant’s disclosure that the claim could be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11 and 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLees et al., US Publication No. 20150066563 A1 [hereinafter McLees], in view of Vlas et al., A Rule-Based Natural Language Technique for Requirements Discovery and Classification in Open-Source Software Development Projects, 22 February 2011, IEEE,  2011 44th Hawaii International Conference on System Sciences [hereinafter Vlas]. 
Regarding Claim 1, 

A computer implemented method of creating a requirement document comprising: receiving data feeds for requirement data correlated to historical projects; (McLees Par. 72-“ Referring to FIG. 6 a block diagram is depicted of a technical requirement module 120 of a technical project management system and, more specifically, a technical requirements application 400 implemented in conjunction with a technical requirements module, in accordance with embodiments of the present invention. As depicted and described, the technical requirements application may be an information-gathering application or the like, which takes the form of an information-gathering document, such as technical requirements document or the like.”; Par.89-“In other embodiments of the invention, the technical project requirements application/document 400 may be configured to automatically map a predefined business requirement to one or more technical requirements. The technical requirements associated with the business requirement may be determined based on historical technical project information (i.e., previous mappings/links between business requirements and technical requirements).”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”)
…correlated to project type from the historical projects(McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
tagging the project types with the requirement data; (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62-“ At Event 304, a business requirement is displayed that is associated with the technical project. The business requirement may have been previously defined, such as during a business requirements module stage, or the business requirement may have been previously defined during the technical requirement module stage. At Event 306, a user enters or otherwise selects technical requirement criteria, such as a technical requirement type, a technical requirement category and/or a project type (i.e., new or existing technical project). At Event 308, based on the displayed business requirement and the inputted technical requirement criteria, the technical requirement database is queried to determine which technical requirements are mapped/linked to the business requirement and meet the inputted technical requirement criteria.”) 
and generating a report of requirements… (McLees Par. 34-“ Present embodiments provide for systems, methods, computer program products and the like for managing a technical project. In particular, embodiments of the invention provide for an end-to-end project delivery tool that includes planning, defining the requirements, designing, building, approving and providing communication /reporting of the technical project. The technical project management delivery tool herein described automates the capture of data and other functionality, such as identification of technical requirements and the like, to add increased efficiency as it relates to the design and build phases of a technical project. In addition, the project management delivery tool herein described improves hand-offs and communication amongst disparate entities of a technical project.”)

McLees teaches developing project requirements and mapping business requirements to technical requirements (McLees Par. 48) and the feature is expounded upon by the teaching of Vlas:

employing natural language processing to extract requirement data … (Vlas Section 1.2- “This research aims to provide an automated technique for the discovery and classification of requirements in NL texts of OSSD projects. To that end, we have developed software, a Requirements Classifier for Natural Language (RCNL). In this study, we limit the text sources to the text found in work items, such as SourceForge's issue tracker (similar to Bugzilla or Jira) [11]. Herein, we describe the design (§3) and engineering (§4) of the tool, and experiments measuring its capabilities (§5). These results suggest that the tool may be useful in classifying requirements in OSSD projects “;
analyzing a project description for project type using natural language processing to extract the project type. (Vlas- Sec.1-“ At a glance, it may appear that the requirements analysis stage is absent, given that requirements are generally understood by the developers, who are also potential users of the product [5]. However, Scacchi has identified requirements informalisms, which are “the information resources and artifacts that participants use to describe, proscribe, or prescribe what's happening in a OSSD project” [6]. Scacchi identifies two dozen types, which include chats, email, forums, project digests, etc. By analyzing these unstructured, informal, natural language artifacts, one can better understand the requirements, and thus the development of OSS..; Sec. 1.2-“ This research aims to provide an automated technique for the discovery and classification of requirements in NL texts of OSSD projects. To that end, we have developed software, a Requirements Classifier for Natural Language (RCNL).”;Section2.21-“ Two other studies suggest the use of Natural Language Processing (NLP) tools for achieving requirements identification and classification or analyzing existing requirements documents. Sampaio et. al. presents a NLP technique based on WMATRIX for analyzing requirements documents with the intent of identifying aspects specific to Aspect Oriented Software Development (AOSD). The approach can explore both structured as well as unstructured documents. The identification process is supervised and controlled by a researcher and generates a structured document. The identification process is based on frequency analysis and key term extraction [14].” Section 2.3.”)
matching the project type extracted from the project description to the tagged requirements of project type; (Vlas- Sec.4.1-“ GATE defines an architecture for executing plugins over text. GATE users may develop their own plugins; however, GATE provides a variety of plugins for common tasks.  GATE provides JAPE (Java Annotation Pattern Engine), a rule-based text-engineering engine that supports Java and regular expressions. GATE also provides an annotation indexing and search engine with an advanced graphical user interface called ANNIC (Annotations in Context). Our analyses use ANNIC for development of rules and inspection of results, and JAPE for rule design and implementation.  JAPE rules specify a left-hand side (LHS) describing the pattern to be matched and a right-hand side (RHS) defining the annotation and the features to be created for all the discovered instances of the pattern.”…” The LHS part of the rule describes a pattern searching for nouns (as defined in L1), or pronouns (as defined in pre-defined rules in GATE), or filenames, Url's, email, (etc. as defined in LO), or a determiner followed by a noun (up to 5 instances of this pair). When either one of these is found, the text matching the pattern is annotated as an L3 Subject… The LHS matches text annotated as L4 (requirement) that contains keywords associated with factor 5 and criteria 12 of McCall's model. The matched text is annotated as Communicativeness, which is the name for factor 5, criteria 12.”Sec 5.4-“ The results of the comparison are summarized in Table 4. The first column compares the Rcnl requirements tagging of text with that of the expert. Automated tagging was correct for 23 requirements, but missed 7 requirements entirely. In most cases, the requirements tags overlapped, which is expected. A match is correct only if both tags begin and end at the exact same character location. Partially correct typically occurs when one of the tags is missing a word, whitespace, or punctuation. Given this context, we take a lenient perspective, and consider partially correct responses as correct.”.)
… including the tagged requirements matching the project type extracted from the project description. (Vlas- Sec.4.1-“ GATE defines an architecture for executing plugins over text. GATE users may develop their own plugins; however, GATE provides a variety of plugins for common tasks.  GATE provides JAPE (Java Annotation Pattern Engine), a rule-based text-engineering engine that supports Java and regular expressions. GATE also provides an annotation indexing and search engine with an advanced graphical user interface called ANNIC (Annotations in Context). Our analyses use ANNIC for development of rules and inspection of results, and JAPE for rule design and implementation.  JAPE rules specify a left-hand side (LHS) describing the pattern to be matched and a right-hand side (RHS) defining the annotation and the features to be created for all the discovered instances of the pattern.”…” The LHS part of the rule describes a pattern searching for nouns (as defined in L1), or pronouns (as defined in pre-defined rules in GATE), or filenames, Url's, email, (etc. as defined in LO), or a determiner followed by a noun (up to 5 instances of this pair). When either one of these is found, the text matching the pattern is annotated as an L3 Subject… The LHS matches text annotated as L4 (requirement) that contains keywords associated with factor 5 and criteria 12 of McCall's model. The matched text is annotated as Communicativeness, which is the name for factor 5, criteria 12.”Sec 5.4-“ The results of the comparison are summarized in Table 4. The first column compares the Rcnl requirements tagging of text with that of the expert. Automated tagging was correct for 23 requirements, but missed 7 requirements entirely. In most cases, the requirements tags overlapped, which is expected. A match is correct only if both tags begin and end at the exact same character location. Partially correct typically occurs when one of the tags is missing a word, whitespace, or punctuation. Given this context, we take a lenient perspective, and consider partially correct responses as correct.”.)
McLees and Vlas are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees and improve upon the requirement generation, as taught by Vlas, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees with the motivation of helping researchers discover patterns and trends. (Vlas Section 1.0).
Regarding Claim 2 , Claim 9 and Claim 15 McLees in view of Vlas teach The computer implemented method of claim 1, further comprising…, The system of claim 8, wherein the learning engine further comprises… and The computer readable storage medium of claim 14, wherein the computer readable program when executed on a computer further causes the computer to perform the steps of…
storing a database of tagged requirements to project type (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62-“At Event 306, a user enters or otherwise selects technical requirement criteria, such as a technical requirement type, a technical requirement category and/or a project type (i.e., new or existing technical project). At Event 308, based on the displayed business requirement and the inputted technical requirement criteria, the technical requirement database is queried to determine which technical requirements are mapped/linked to the business requirement and meet the inputted technical requirement criteria.”; Par. 45-“Centralized data store 170 provides for a project record database. Each technical project has an associated project record that includes all the information determined and collected at the various modules. In this regard, the project record may include, but is not limited to, business requirements, project exposures, project assumptions, project constraints, technical requirements, project approval designations, infrastructure design, build/workflow plans, project performance metrics, project performance reports, and the like. The historical aspect of the project records allows for subsequent technical projects to leverage off of previous project records as a basis for determining courses of action. As such, technical requirements, infrastructure design, build plans, and the like can be determined for a present technical project based on previously learned experiences of a previous project.”).
Regarding Claim 4, Claim 11 and Claim 17 McLees in view of Vlas teach The computer implemented method of claim 1, …, The system of claim 8, wherein the learning receiver comprises… and The computer readable storage medium of claim 14, wherein the computer readable program when executed on a computer further causes the computer to perform the steps of…
wherein the receiving data feeds include an input from an administrator. (McLees Par. 48-“ In those embodiments in which the mapping provides for mapping a business requirement to a plurality of technical requirements, a user, such as a design team administrator or the like, may select which of the mapped technical requirements are applicable to the present technical project. Additionally, in other specific embodiments, technical requirements may be inputted by the user, such as, for example, in the event that the technical requirement module 120 provides for a user to define the technical requirement(s) based on the predefined business requirement or the technical requirement is not currently mapped to a business requirement.”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”; Par. 101).
Regarding Claim 5, Claim 12 and Claim 18 McLees in view of Vlas teach The computer implemented method of claim 1, further comprising…, The system of claim 8, wherein the system further comprises… and The computer readable storage medium of claim 14, further comprising …
updating the database of tagged requirements to project type with requirement/project type pairs from the report of requirements. (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 63-“ At Decision 310, a determination is made as to whether the query returns at least one technical requirement from the database. If the query does return at least one technical requirement then, at Event 312, the display is populated with one or more technical requirements, such as via a pull-down menu or the like. At Decision 314, a determination is made as to whether an edit, addition or deletion to the one or more technical requirements is necessary. If an edit is necessary, at Event 316, a text box field is opened to provide for editing the text of a selected technical requirement or adding a technical requirement and/or one or more displayed technical requirements are selected for deletion. After edit/addition/deletion of technical requirements or if, at Decision 314, it is determined that no edits/deletions are necessary, at Event 318, the record of technical requirements is updated/saved in the centralized data store.”; Par. 34).
Regarding Claim 6, Claim 13 and Claim 19 McLees in view of Vlas teach The computer implemented method of claim 1…, The system of claim 8… and The computer readable storage medium of claim 12(*14*), further comprising …
wherein the requirements may be based on technology, industry, location, or combinations thereof. (McLees Par. 37-“ Referring to FIG. 1, a block diagram is depicted of a technology project management system 100. The technology project management system 100 includes a plurality of modules that serve to automate and streamline the overall technology project management process. It should be noted that the modules shown in FIG. 1 are by way of example only and, as such, embodiments of the present invention may include one or more or the modules shown and/or additional modules. As shown, the technology project management system 100 includes business requirements module 110, technical requirement module 120, infrastructure design module 130, build module 140, approval module 150, reporting module 160 and centralized data store 170.”; Par. 38).
Regarding Claim 7, and Claim 20 McLees in view of Vlas teach The computer implemented method of claim 1, further comprising…, and The computer readable storage medium of claim 12 (**14**),  …
wherein the generating of the report of requirements … includes considering an initial list of requirements from the project description, and providing tagged requirements to fill missing requirements. (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 38-“ Business requirements module 110 provides for identification and capture of business requirements. In addition, business requirements module 110 provides for initial planning of a technical project, such as identification and capture of the general information related to the technical project and/or identification and assessment of the technology impact of the project. “; Par. 63-“ At Decision 310, a determination is made as to whether the query returns at least one technical requirement from the database. If the query does return at least one technical requirement then, at Event 312, the display is populated with one or more technical requirements, such as via a pull-down menu or the like. At Decision 314, a determination is made as to whether an edit, addition or deletion to the one or more technical requirements is necessary. If an edit is necessary, at Event 316, a text box field is opened to provide for editing the text of a selected technical requirement or adding a technical requirement and/or one or more displayed technical requirements are selected for deletion. After edit/addition/deletion of technical requirements or if, at Decision 314, it is determined that no edits/deletions are necessary, at Event 318, the record of technical requirements is updated/saved in the centralized data store.”; Par. 34).
McLees teaches business requirement mapping and the feature is expounded upon by Vlas:
… including the tagged requirements matching the project type extracted from the project description…, (Vlas- Sec.4.1-“ GATE defines an architecture for executing plugins over text. GATE users may develop their own plugins; however, GATE provides a variety of plugins for common tasks.  GATE provides JAPE (Java Annotation Pattern Engine), a rule-based text-engineering engine that supports Java and regular expressions. GATE also provides an annotation indexing and search engine with an advanced graphical user interface called ANNIC (Annotations in Context). Our analyses use ANNIC for development of rules and inspection of results, and JAPE for rule design and implementation.  JAPE rules specify a left-hand side (LHS) describing the pattern to be matched and a right-hand side (RHS) defining the annotation and the features to be created for all the discovered instances of the pattern.”…” The LHS part of the rule describes a pattern searching for nouns (as defined in L1), or pronouns (as defined in pre-defined rules in GATE), or filenames, Url's, email, (etc. as defined in LO), or a determiner followed by a noun (up to 5 instances of this pair). When either one of these is found, the text matching the pattern is annotated as an L3 Subject… The LHS matches text annotated as L4 (requirement) that contains keywords associated with factor 5 and criteria 12 of McCall's model. The matched text is annotated as Communicativeness, which is the name for factor 5, criteria 12.”Sec 5.4-“ The results of the comparison are summarized in Table 4. The first column compares the Rcnl requirements tagging of text with that of the expert. Automated tagging was correct for 23 requirements, but missed 7 requirements entirely. In most cases, the requirements tags overlapped, which is expected. A match is correct only if both tags begin and end at the exact same character location. Partially correct typically occurs when one of the tags is missing a word, whitespace, or punctuation. Given this context, we take a lenient perspective, and consider partially correct responses as correct.”.)
McLees and Vlas are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees and improve upon the requirement generation, as taught by Vlas, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees with the motivation of helping researchers discover patterns and trends. (Vlas Section 1.0).


McLees teaches
A system for generating a requirements report comprising: a learning engine comprising a learning receiver for data feeds for requirement data correlated to historical project,; (McLees Par. 72-“ Referring to FIG. 6 a block diagram is depicted of a technical requirement module 120 of a technical project management system and, more specifically, a technical requirements application 400 implemented in conjunction with a technical requirements module, in accordance with embodiments of the present invention. As depicted and described, the technical requirements application may be an information-gathering application or the like, which takes the form of an information-gathering document, such as technical requirements document or the like.”; Par.89-“In other embodiments of the invention, the technical project requirements application/document 400 may be configured to automatically map a predefined business requirement to one or more technical requirements. The technical requirements associated with the business requirement may be determined based on historical technical project information (i.e., previous mappings/links between business requirements and technical requirements).”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”; Par. 15-“ A system for technical project management defines a further embodiment of the invention. The system includes at least one computing device including at least one processor and a memory.”)
… correlated to project type from the historical projects, (McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
and a tag writer for tagging project types with the requirement data; (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62)
and a requirement generator including a receiver for receiving a project description … (McLees Par. 72-“ Referring to FIG. 6 a block diagram is depicted of a technical requirement module 120 of a technical project management system and, more specifically, a technical requirements application 400 implemented in conjunction with a technical requirements module, in accordance with embodiments of the present invention. As depicted and described, the technical requirements application may be an information-gathering application or the like, which takes the form of an information-gathering document, such as technical requirements document or the like.”)
and a report generator for generating a report of requirements.… (McLees Par. 34-“ Present embodiments provide for systems, methods, computer program products and the like for managing a technical project. In particular, embodiments of the invention provide for an end-to-end project delivery tool that includes planning, defining the requirements, designing, building, approving and providing communication /reporting of the technical project. The technical project management delivery tool herein described automates the capture of data and other functionality, such as identification of technical requirements and the like, to add increased efficiency as it relates to the design and build phases of a technical project. In addition, the project management delivery tool herein described improves hand-offs and communication amongst disparate entities of a technical project.”)

McLees teaches developing project requirements and mapping business requirements to technical requirements (McLees Par. 48) and the feature is expounded upon by the teaching of Vlas:

a natural language classifier that employs natural language processing to extract requirement data … (Vlas Section 1.2- “This research aims to provide an automated technique for the discovery and classification of requirements in NL texts of OSSD projects. To that end, we have developed software, a Requirements Classifier for Natural Language (RCNL). In this study, we limit the text sources to the text found in work items, such as SourceForge's issue tracker (similar to Bugzilla or Jira) [11]. Herein, we describe the design (§3) and engineering (§4) of the tool, and experiments measuring its capabilities (§5). These results suggest that the tool may be useful in classifying requirements in OSSD projects “;
…that is analyzed using natural language processing to extract the project type. (Vlas- Sec.1-“ At a glance, it may appear that the requirements analysis stage is absent, given that requirements are generally understood by the developers, who are also potential users of the product [5]. However, Scacchi has identified requirements informalisms, which are “the information resources and artifacts that participants use to describe, proscribe, or prescribe what's happening in a OSSD project” [6]. Scacchi identifies two dozen types, which include chats, email, forums, project digests, etc. By analyzing these unstructured, informal, natural language artifacts, one can better understand the requirements, and thus the development of OSS..; Sec. 1.2-“ This research aims to provide an automated technique for the discovery and classification of requirements in NL texts of OSSD projects. To that end, we have developed software, a Requirements Classifier for Natural Language (RCNL).”;Section2.21-“ wo other studies suggest the use of Natural Language Processing (NLP) tools for achieving requirements identification and classification or analyzing existing requirements documents. Sampaio et. al. presents a NLP technique based on WMATRIX for analyzing requirements documents with the intent of identifying aspects specific to Aspect Oriented Software Development (AOSD). The approach can explore both structured as well as unstructured documents. The identification process is supervised and controlled by a researcher and generates a structured document. The identification process is based on frequency analysis and key term extraction [14].” Section 2.3.”)
a comparator for matching the project type extracted from the project description to the tagged requirements of project type, (Vlas- Sec.4.1-“ GATE defines an architecture for executing plugins over text. GATE users may develop their own plugins; however, GATE provides a variety of plugins for common tasks.  GATE provides JAPE (Java Annotation Pattern Engine), a rule-based text-engineering engine that supports Java and regular expressions. GATE also provides an annotation indexing and search engine with an advanced graphical user interface called ANNIC (Annotations in Context). Our analyses use ANNIC for development of rules and inspection of results, and JAPE for rule design and implementation.  JAPE rules specify a left-hand side (LHS) describing the pattern to be matched and a right-hand side (RHS) defining the annotation and the features to be created for all the discovered instances of the pattern.”…” The LHS part of the rule describes a pattern searching for nouns (as defined in L1), or pronouns (as defined in pre-defined rules in GATE), or filenames, Url's, email, (etc. as defined in LO), or a determiner followed by a noun (up to 5 instances of this pair). When either one of these is found, the text matching the pattern is annotated as an L3 Subject… The LHS matches text annotated as L4 (requirement) that contains keywords associated with factor 5 and criteria 12 of McCall's model. The matched text is annotated as Communicativeness, which is the name for factor 5, criteria 12.”Sec 5.4-“ The results of the comparison are summarized in Table 4. The first column compares the Rcnl requirements tagging of text with that of the expert. Automated tagging was correct for 23 requirements, but missed 7 requirements entirely. In most cases, the requirements tags overlapped, which is expected. A match is correct only if both tags begin and end at the exact same character location. Partially correct typically occurs when one of the tags is missing a word, whitespace, or punctuation. Given this context, we take a lenient perspective, and consider partially correct responses as correct.”.)
… including the tagged requirements matching the project type extracted from the project description. (Vlas- Sec.4.1-“ GATE defines an architecture for executing plugins over text. GATE users may develop their own plugins; however, GATE provides a variety of plugins for common tasks.  GATE provides JAPE (Java Annotation Pattern Engine), a rule-based text-engineering engine that supports Java and regular expressions. GATE also provides an annotation indexing and search engine with an advanced graphical user interface called ANNIC (Annotations in Context). Our analyses use ANNIC for development of rules and inspection of results, and JAPE for rule design and implementation.  JAPE rules specify a left-hand side (LHS) describing the pattern to be matched and a right-hand side (RHS) defining the annotation and the features to be created for all the discovered instances of the pattern.”…” The LHS part of the rule describes a pattern searching for nouns (as defined in L1), or pronouns (as defined in pre-defined rules in GATE), or filenames, Url's, email, (etc. as defined in LO), or a determiner followed by a noun (up to 5 instances of this pair). When either one of these is found, the text matching the pattern is annotated as an L3 Subject… The LHS matches text annotated as L4 (requirement) that contains keywords associated with factor 5 and criteria 12 of McCall's model. The matched text is annotated as Communicativeness, which is the name for factor 5, criteria 12.”Sec 5.4-“ The results of the comparison are summarized in Table 4. The first column compares the Rcnl requirements tagging of text with that of the expert. Automated tagging was correct for 23 requirements, but missed 7 requirements entirely. In most cases, the requirements tags overlapped, which is expected. A match is correct only if both tags begin and end at the exact same character location. Partially correct typically occurs when one of the tags is missing a word, whitespace, or punctuation. Given this context, we take a lenient perspective, and consider partially correct responses as correct.”.)
McLees and Vlas are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees and improve upon the requirement generation, as taught by Vlas, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have 
Regarding Claim 14, 
McLees teaches
A computer readable storage medium comprising a computer readable program for creating a requirement document, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: receiving data feeds for requirement data correlated to historical projects; (McLees Par. 72-“ Referring to FIG. 6 a block diagram is depicted of a technical requirement module 120 of a technical project management system and, more specifically, a technical requirements application 400 implemented in conjunction with a technical requirements module, in accordance with embodiments of the present invention. As depicted and described, the technical requirements application may be an information-gathering application or the like, which takes the form of an information-gathering document, such as technical requirements document or the like.”; Par.89-“In other embodiments of the invention, the technical project requirements application/document 400 may be configured to automatically map a predefined business requirement to one or more technical requirements. The technical requirements associated with the business requirement may be determined based on historical technical project information (i.e., previous mappings/links between business requirements and technical requirements).”; Par. 92-“ The primary product requirements sub-section 450 provides for various requirements associated with the primary product related to the technical project. The primary product requirement sub-section 450 may include one or more of web tier profile 452, application tier profile 454, database tier profile 456, mainframe tier profile 458, market data 462, integration tier profile 464 and any other tier profile 466.”; Par. 96-“ The market data 462 includes a listing of queries related to the market for the primary product affected by the technical project. The market queries may include, but are not limited to, market data feed needs, pre-existing market data feeds, specific market data application requirements and the like.”) Par. 20-“ A computer-program product including a computer-readable medium provides for another embodiment of the invention. The medium includes a first set of codes for causing a computer to determine one or more technical requirements associated with an identified business requirement of a technical project.”)
… correlated to project type from the historical projects; (McLees Par. 11-“ In another specific embodiment of the method, determining one or more technical requirements further includes determining the one or more technical requirements associated with the business requirement based on historical technical project business requirement-to-technical requirement associations.”)
tagging the project types with the requirement data; (McLees Par. 18-“ In yet another specific embodiment of the system, the technical requirement application is further configured to receive user selections for technical requirement criteria, such as technical requirement type, technical requirement category, technical project state or the like, and wherein the technical requirement module is further configured to determine the one or more technical requirements associated with the business requirement based on the technical requirement criteria.”; Par. 62) 
and generating a report of requirements..… (McLees Par. 34-“ Present embodiments provide for systems, methods, computer program products and the like for managing a technical project. In particular, embodiments of the invention provide for an end-to-end project delivery tool that includes planning, defining the requirements, designing, building, approving and providing communication /reporting of the technical project. The technical project management delivery tool herein described automates the capture of data and other functionality, such as identification of technical requirements and the like, to add increased efficiency as it relates to the design and build phases of a technical project. In addition, the project management delivery tool herein described improves hand-offs and communication amongst disparate entities of a technical project.”)

McLees teaches developing project requirements and mapping business requirements to technical requirements (McLees Par. 48) and the feature is expounded upon by the teaching of Vlas:

employing natural language processing to extract requirement data … (Vlas Section 1.2- “This research aims to provide an automated technique for the discovery and classification of requirements in NL texts of OSSD projects. To that end, we have developed software, a Requirements Classifier for Natural Language (RCNL). In this study, we limit the text sources to the text found in work items, such as SourceForge's issue tracker (similar to Bugzilla or Jira) [11]. Herein, we describe the design (§3) and engineering (§4) of the tool, and experiments measuring its capabilities (§5). These results suggest that the tool may be useful in classifying requirements in OSSD projects “;
analyzing a project description for project type using natural language processing to extract the project type (Vlas- Sec.1-“ At a glance, it may appear that the requirements analysis stage is absent, given that requirements are generally understood by the developers, who are also potential users of the product [5]. However, Scacchi has identified requirements informalisms, which are “the information resources and artifacts that participants use to describe, proscribe, or prescribe what's happening in a OSSD project” [6]. Scacchi identifies two dozen types, which include chats, email, forums, project digests, etc. By analyzing these unstructured, informal, natural language artifacts, one can better understand the requirements, and thus the development of OSS..; Sec. 1.2-“ This research aims to provide an automated technique for the discovery and classification of requirements in NL texts of OSSD projects. To that end, we have developed software, a Requirements Classifier for Natural Language (RCNL).”;Section2.21-“ Two other studies suggest the use of Natural Language Processing (NLP) tools for achieving requirements identification and classification or analyzing existing requirements documents. Sampaio et. al. presents a NLP technique based on WMATRIX for analyzing requirements documents with the intent of identifying aspects specific to Aspect Oriented Software Development (AOSD). The approach can explore both structured as well as unstructured documents. The identification process is supervised and controlled by a researcher and generates a structured document. The identification process is based on frequency analysis and key term extraction [14].” Section 2.3.”)
matching the project type extracted from the project description to the tagged requirements of project type, (Vlas- Sec.4.1-“ GATE defines an architecture for executing plugins over text. GATE users may develop their own plugins; however, GATE provides a variety of plugins for common tasks.  GATE provides JAPE (Java Annotation Pattern Engine), a rule-based text-engineering engine that supports Java and regular expressions. GATE also provides an annotation indexing and search engine with an advanced graphical user interface called ANNIC (Annotations in Context). Our analyses use ANNIC for development of rules and inspection of results, and JAPE for rule design and implementation.  JAPE rules specify a left-hand side (LHS) describing the pattern to be matched and a right-hand side (RHS) defining the annotation and the features to be created for all the discovered instances of the pattern.”…” The LHS part of the rule describes a pattern searching for nouns (as defined in L1), or pronouns (as defined in pre-defined rules in GATE), or filenames, Url's, email, (etc. as defined in LO), or a determiner followed by a noun (up to 5 instances of this pair). When either one of these is found, the text matching the pattern is annotated as an L3 Subject… The LHS matches text annotated as L4 (requirement) that contains keywords associated with factor 5 and criteria 12 of McCall's model. The matched text is annotated as Communicativeness, which is the name for factor 5, criteria 12.”Sec 5.4-“ The results of the comparison are summarized in Table 4. The first column compares the Rcnl requirements tagging of text with that of the expert. Automated tagging was correct for 23 requirements, but missed 7 requirements entirely. In most cases, the requirements tags overlapped, which is expected. A match is correct only if both tags begin and end at the exact same character location. Partially correct typically occurs when one of the tags is missing a word, whitespace, or punctuation. Given this context, we take a lenient perspective, and consider partially correct responses as correct.”.)
… including the tagged requirements matching the project type extracted from the project description. (Vlas- Sec.4.1-“ GATE defines an architecture for executing plugins over text. GATE users may develop their own plugins; however, GATE provides a variety of plugins for common tasks.  GATE provides JAPE (Java Annotation Pattern Engine), a rule-based text-engineering engine that supports Java and regular expressions. GATE also provides an annotation indexing and search engine with an advanced graphical user interface called ANNIC (Annotations in Context). Our analyses use ANNIC for development of rules and inspection of results, and JAPE for rule design and implementation.  JAPE rules specify a left-hand side (LHS) describing the pattern to be matched and a right-hand side (RHS) defining the annotation and the features to be created for all the discovered instances of the pattern.”…” The LHS part of the rule describes a pattern searching for nouns (as defined in L1), or pronouns (as defined in pre-defined rules in GATE), or filenames, Url's, email, (etc. as defined in LO), or a determiner followed by a noun (up to 5 instances of this pair). When either one of these is found, the text matching the pattern is annotated as an L3 Subject… The LHS matches text annotated as L4 (requirement) that contains keywords associated with factor 5 and criteria 12 of McCall's model. The matched text is annotated as Communicativeness, which is the name for factor 5, criteria 12.”Sec 5.4-“ The results of the comparison are summarized in Table 4. The first column compares the Rcnl requirements tagging of text with that of the expert. Automated tagging was correct for 23 requirements, but missed 7 requirements entirely. In most cases, the requirements tags overlapped, which is expected. A match is correct only if both tags begin and end at the exact same character location. Partially correct typically occurs when one of the tags is missing a word, whitespace, or punctuation. Given this context, we take a lenient perspective, and consider partially correct responses as correct.”.)
McLees and Vlas are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirements analysis of McLees and improve upon the requirement generation, as taught by Vlas, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees with the motivation of helping researchers discover patterns and trends. (Vlas Section 1.0).
Claims 3, 10  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McLees et al., US Publication No. 20150066563 A1 [hereinafter McLees], in view of Vlas et al., A Rule-Based Natural Language Technique for Requirements Discovery and Classification in Open-Source Software Development Projects, 22 February 2011, hereinafter Vlas], in further view of Srivastava et al. , US Patent No. 10042636B1 [hereinafter Srivastava] . 
Regarding Claim 3, Claim 10 and Claim 16,
McLees in view of Vlas teach The computer implemented method of claim 1…, The system of claim 8…, and  The computer readable storage medium of claim 14…  . McLees in view of Vlas fail to teach the following feature taught by Srivastava:
wherein the receiving data feeds include a feed from a web crawler. (Srivastava- Col 9 Ln24-50-“ Integration layer 262 operates on or more computing resources and is associated with integrating tools virtualized using delivery tool layer 260 and operating on tool platform 250…integration layer 262 may utilize one or more data models (e.g., a canonical data model) and a set of tool adapters to adapt data associated with a tool between a first data format usable by project management platform 220 and a second data format usable by a client-side tool virtualized in delivery tool layer 260 and executing on tool platform 250. In some implementations, integration layer 262 may utilize and/or include one or tools such as an API (e.g., RESTful APIs), a service buses (e.g., an enterprise service bus (ESB), such as IBM Integration Bus (IIB), Message Queue (MQ) services, etc.), an adaptation tool, a SPLUNK instance, a Microsoft .NET adapter, an Azure Event & Notification hub adapter, a Microsoft Bots Framework adapter, a Java adapter, a set of monitors (e.g. to monitor one or more external feeds, social feeds, websites, portals, etc.), and/or the like.; Col 14 Ln 30-36-“ In some implementations, project management platform 220 may provide a user interface to client device 210 to permit a user to specify project data. Additionally, or alternatively, client device 210 may process a document (e.g., a design document, a requirements document, etc.) using natural language processing (NLP), machine learning (ML), artificial intelligence (AI), and/or the like, to extract project data. Additionally, or alternatively, project management platform 220 may crawl the web, perform API calls, identify similar projects, and/or the like to obtain data regarding similar projects. In some implementations, project management platform 220 may classify another project as similar to a project based on a type of client, a size of a client, an industry of a client, a set of requirements, and/or the like.”)
McLees, Vlas and Srivastava are directed to technical project requirement. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the requirement data collected of McLees in view of Vlas and improve upon the requirement data, as taught by Srivastava, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of McLees in view of Vlas with the motivation of improving scalability of project management and user experience by minimizing time lost due to project delays or a project issues (Srivastava Col 3 Ln 15-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20210125124 A1 to Meharwade et al. - A project management platform may train a machine learning model with historical project data to generate a trained machine learning model that determines or analyzes a release schedule of a project. The project management platform may receive new project data identifying project information associated with a new project. The project management platform may perform natural language processing on the new project data to convert the new project data to processed new project data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is 
Sincerely,
/Chesiree Walton/
Patent Examiner, Art Unit 3624   

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624